Citation Nr: 0807625	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  99-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease secondary to a cardiovascular disorder 
manifested by palpitations, paroxysmal supraventricular 
tachycardia, and panic attacks.  

2.  Entitlement to an increased rating for a cardiovascular 
disorder manifested by palpitations, paroxysmal 
supraventricular tachycardia, and panic attacks, currently 
rated 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was certified to the Board by the 
Atlanta, Georgia Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in November 2007, 
and he submitted additional evidence with a waiver of RO 
review in accordance with 38 C.F.R. § 20.1304 (2007).  
Nevertheless, for the reasons discussed below, the Board has 
determined that a remand is necessary.  

Together with the additional medical records the veteran 
submitted to the Board in November 2007, he also submitted 
several completed VA Forms 21-4142's, "Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA)".  In order to satisfy VA's duty to assist, 
attempts to obtain all of these records must be made before a 
final decision may be issued.  38 U.S.C.A. § 5103.

Additionally, in a March 2007 Joint Motion for Remand granted 
by the United States Court of Appeals for Veterans Claims 
(Court) that same month, the parties agreed that the Board in 
April 2006 failed to comply with its December 2000 remand 
directive.  Specifically, the Board directed the RO to obtain 
the veteran's complete medical records and then schedule him 
for a VA examination.  However, the VA examination was 
accomplished before all the veteran's medical records had 
been obtained and associated with the file.  The Court has 
held that a remand confers, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Hence, the parties stated that another 
VA examination was necessary.  

Finally, in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), it was held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in compliance with 
Vazquez-Flores.  

2.  The RO should secure copies of the 
records from all institutions identified 
by the veteran in the VA Forms 21-4142's 
submitted in November 2007 which have not 
been previously secured.  

3.  The RO should secure all copies of 
the records reflecting VA medical 
treatment since 2000 at any VA medical 
centers, including the Decatur, Georgia 
facility.

4.  Only after the above records have 
been associated with the file to the 
extent possible, the RO should schedule 
the veteran for a VA medical examination. 
 The examiner must be provided with the 
claims folder, to include a copy of this 
remand, prior to the examination, and 
should be asked to review the file, 
examine the veteran, request, and 
interpret, for the record, any necessary 
tests and/or studies, and submit a 
comprehensive, legible report of medical 
examination containing, at a minimum, the 
following information:  

A.  A statement, based on the 
results of the examination and the 
review of the medical evidence in 
the file, clarifying what 
cardiovascular disease, or diseases, 
the veteran currently has been 
diagnosed with.  For each such 
diagnosed disease, the examiner 
should describe all associated 
symptoms, and the severity of each 
symptom including the frequency of 
any episodes of tachycardia per year 
that are documented by an 
electrocardiogram or Holter 
monitor.  

B.  A statement as to whether the 
veteran currently suffers from 
hypertensive vascular disease.  If 
he does, the examiner must express 
an opinion whether it is as likely 
as not that the disease is secondary 
to the service-connected 
cardiovascular disability, or in any 
other way causally related to 
service.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the issues should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

